United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Laguna Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-880
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2014 appellant filed a timely appeal from a February 6, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment to a scheduled member or
function of the body entitling him to a schedule award.
FACTUAL HISTORY
On March 17, 2008 appellant, then a 66-year-old distribution clerk, filed an occupational
claim (Form CA-2) alleging injury to his right ring finger while sorting flats during his federal

1

5 U.S.C. § 8101 et seq.

employment. OWCP accepted the claim on April 22, 2008 for trigger finger of the right ring
finger. Appellant returned to work in a light-duty position.
In a report dated July 13, 2009, Dr. Neil Harness, a Board-certified orthopedic surgeon,
reported that appellant was having bilateral hand numbness, right worse than left, with right ring
and long finger triggering. He stated that appellant had a history of a carpal tunnel release four
or five years earlier and current diagnostic testing revealed bilateral carpal tunnel syndrome,
right greater than left. On August 19, 2009 appellant underwent surgery that included a right
carpal tunnel release, right ring and long finger trigger finger release and ring finger ganglion
cyst excision.
On February 25, 2013 appellant submitted a CA-7 claim form for a schedule award. By
letter dated March 18, 2013, OWCP advised appellant that the medical evidence was not
sufficient to establish permanent impairment due to the accepted condition. It requested that
appellant submit a detailed medical report with respect to any permanent impairment under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). In a letter dated March 25, 2013, appellant’s representative stated
that if OWCP needed additional medical evidence, it should arrange for a proper examination.
By letter dated July 18, 2013, OWCP advised appellant that the claim was accepted for
right carpal tunnel syndrome and right ganglion cyst.
In a decision dated February 6, 2014, OWCP determined that appellant was not entitled
to a schedule award. It found the medical evidence of record was insufficient to establish that he
sustained permanent impairment to the right upper extremity based on the accepted conditions.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants, OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
An employee seeking compensation for a permanent impairment under FECA has the
burden of establishing the essential elements of the claim, including that an employment injury
contributed to a permanent impairment of a scheduled member or function of the body.5 The
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

See A.B., Docket No. 12-1392 (issued January 24, 2013).

2

medical evidence necessary to support a schedule award includes a physician’s detailed report
that provides a sufficient description of the impairment.6
ANALYSIS
OWCP accepted that appellant sustained right trigger finger of the right hand, right carpal
tunnel syndrome and a right ganglion cyst. There is no probative medical evidence, however,
addressing any permanent impairment to the right arm under the A.M.A., Guides. The medical
evidence necessary to support a schedule award is evidence that describes the impairment in
detail, shows the impairment has reached maximum medical improvement and provides an
opinion as to the percentage of impairment under the A.M.A., Guides.7 Appellant underwent
right arm and hand surgery on August 19, 2009, performed by Dr. Harness. There is no medical
report in the record describing any permanent impairment to the right hand or arm due to the
accepted conditions. OWCP asked appellant in a March 18, 2013 letter for a medical report
addressing permanent impairment. According to its procedures, if the claimant does not provide
an impairment evaluation when requested, and there is no indication of permanent impairment in
the medical record, it may proceed with a formal denial of the award.8
On appeal, appellant states that he was confused because OWCP had earlier indicated
that he was entitled to a schedule award. The January 24 and February 6, 2013 letters were
incorrect in advising appellant that he was entitled to a schedule award based on an August 19,
2009 surgery report, but the March 18, 2013 letter clarified that he needed to submit probative
medical evidence with respect to establishing permanent impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment to a scheduled
member or function of the body entitling him to a schedule award under FECA.

6

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(b) (February 2013).
7

See A.W., Docket No. 13-621 (issued July 22, 2013); Federal (FECA) Procedure Manual, id. at Chapter
2.808.5(b) (February 2013).
8

Federal (FECA) Procedure Manual, id. at Chapter 2.808.6(c) (February 2013).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2014 is affirmed.
Issued: June 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

